Citation Nr: 1134855	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective May 22, 2006 (date of claim).  In December 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In April 2010, the case was remanded for additional development.  In August, the Veteran submitted additional argument to the Board.  See 38 C.F.R. § 20.1304(c).

The matter of service connection for anxiousness (a psychiatric disability), claimed as secondary to service-connected bilateral hearing loss and tinnitus, was also previously before the Board in April 2010 when it was remanded for additional development.  A July 2011 rating decision granted service connection for a mood disorder (to include anxiety, depression and sleep disturbance), rated 10 percent, effective January 22, 2007 (date of claim).  Consequently, that matter is no longer before the Board.  

The matters of entitlement to an effective date earlier than May 22, 2006, for the grant of service connection for bilateral hearing loss and tinnitus were also previously before the Board in April 2010 when they were denied. In statements received in September 2010 and April 2011, the Veteran asserted that the physicians to whom he had complained of hearing loss, tinnitus, and ear pain while he was on active duty military service committed clear and unmistakable error (CUE) by not treating his treating his complaints.  The Board notes that CUE is a legal concept that relates to decisions by the RO and the Board, and does not extend to medical decisions made by healthcare providers in service.  See 38 C.F.R. § 3.105 (previous determinations by VA are final and binding in the absence of CUE); see also Fugo v. Brown, 6 Vet. App. 40 (1993) (CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error).  The Veteran's continued disagreement with what his physicians did or did not do while he was on active duty service is beyond the Board's (and VA's) purview.  Notably, the Veteran has not filed or raised a motion of CUE with the Board's April 2010 denial of an effective date earlier than May 22, 2006, for the grant of service connection for bilateral hearing loss and tinnitus.  He has, however, filed two motions for reconsideration that were denied in August 2010 and October 2010.  He has appealed such matters to the United States Court of Appeals for Veterans Claims (Court), where they are currently pending.

Finally, in various letters received subsequent to the Board's April 2010 decision and remand, the Veteran indicated that one of his mental healthcare providers had suggested he might have posttraumatic stress disorder (PTSD).  Although these letters did not explicitly request consideration for service connection for PTSD (and a careful review of the claims file does not show that, prior to these letters, the Veteran ever mentioned having PTSD), it seems clear from the record that he now wishes to raise a claim of service connection for PTSD.  In particular, his most recent August 2011 letter notes that he was given a diagnosis of PTSD, asserts that the Appeals Management Center ignored this diagnosis, and requests additional information as to what he should do.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran).  As the matter of entitlement to service connection for PTSD has been raised by the record but not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over such matter and refers it to the AOJ for appropriate action.  [The Veteran is advised that any PTSD that may be service connected would be rated under the same criteria as his service-connected mood disorder.  See 38 C.F.R. §§ 4.125, 4.126, 4.130.]


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in the right ear or worse than Level II in the left ear.
CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while a July 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a June 2006 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/ supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA audiological evaluation in October 2006.  At the December 2009 videoconference hearing, the Veteran alleged that this examination had not been conducted properly as he had not been given proper instructions prior to the speech recognition portion of the examination.  A review of the October 2006 VA audiological evaluation report found nothing improper about the way the audiological evaluation was conducted or in the results obtained.  Nonetheless, in the Board's April 2010 remand, it noted that although the Veteran had testified at the December 2009 videoconference hearing that his hearing acuity had not worsened since the October 2006 VA audiological evaluation, the medical evidence of record suggested otherwise.  In light of the evidence of worsening and the extent of time that had lapsed since he was last examined, the Board instructed that the Veteran be afforded a more current audiological evaluation.  See April 2010 Board remand.  Such an examination was completed in June 2010.

In written argument received in September 2010 and in August 2011, the Veteran argues that the June 2010 VA audiological evaluation was "questionable" as the "volume on the hearing test was set too high for a valid test," and that he should be afforded another VA examination to properly evaluate his worsened hearing acuity.  In particular, he noted that the volume during the speech recognition portion of the examination had been set at 86 decibels and stated that normal quiet conversation is about 50 decibels and that "hearing damage can occur at just 80 [decibels]."  

According to VA's Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, the "purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed.  The speech recognition score is not intended to simulate real-world performance."  Id. (emphasis original).  The handbook additionally explains that normal speech recognition performance is 94% or better for a full (50 word) list, and that if a patient's speech recognition is worse than 94% after presentation of a full list, then a modified performance-intensity function must be obtained to determine best performance.  Accordingly, the starting level for a speech recognition test is set at 40 decibel and then the threshold decibels are adjusted either upward or downward until a maximum performance level is achieved.  Based on the foregoing, the Board finds that the 86 decibel threshold reported in the Veteran's June 2010 VA audiological evaluation merely represents his maximum performance level, and is not indicative of the volume in the hearing test being set too high.  Notably, the handbook advises that "[p]resentation levels [are] not [to] exceed the patient's level of discomfort or 100 [decibel hearing loss], whichever is lower."  The Veteran's presentation level of 86 decibel falls within this guideline.  Id. at 9-10. 

Having found the October 2006 and June 2010 VA audiological evaluations to be adequate for rating purposes, the Board finds that a remand for another VA audiological evaluation is not necessary.  Significantly, the Veteran has not submitted any evidence showing or suggesting that his hearing acuity has worsened since his last VA audiological evaluation in June 2010.  See 38 C.F.R. § 3.327(a).  The Board also finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The Veteran's claim seeking service connection for bilateral hearing loss was received on May 22, 2006.  He has been assigned a 0 percent rating for his bilateral hearing loss from that date.  In this regard, the Board notes that the results from audiometry conducted during the Veteran's service and from an October 1977 audiometry conducted through his former employer, IBM, are not for consideration herein.  See 38 C.F.R. § 3.400.  

May 2006 private audiometry from Hearing HealthCare Centers, Inc., presented in chart format, is reported as showing moderately severe high frequency hearing loss in both ears.  Speech recognition testing was not completed.  

On October 2006 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
60
LEFT
5
15
35
65
65

The average puretone thresholds were 34 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent (at 50 decibels) in the right ear and of 94 percent (at 54 decibels) in the left ear.  Mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear was diagnosed.  

October 2006 to June 2009 VA treatment records show that in February 2007, the Veteran was noted to have undergone a VA audiological evaluation in October 2006 and was currently eligible for hearing aids.  He was fitted for hearing aids in March 2007.  In January 2009, he reported that his hearing loss was getting worse and that he had problems with background noises; an audiology appointment was made for March 2009.  It was also noted that he had retired from IBM and as a private contractor.  

In March 2009, the Veteran was afforded a hearing re-evaluation for treatment purposes.  Audiometry revealed that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
70
LEFT
20
10
35
70
70

The average puretone thresholds were 44 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent (at 60 decibels) in each ear.  The Veteran was noted to have a 10-15 decibel decrease in hearing sensitivity during the past two years.  He was counseled and his hearing aids were reprogrammed to his satisfaction.

On June 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
70
LEFT
20
15
40
70
70

The average puretone thresholds were 45 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent (at 86 decibels) in the right ear and of 90 percent (at 86 decibels) in the left ear.  Moderate sensorineural hearing loss in both ears was diagnosed.  The examiner opined that the Veteran's bilateral hearing loss had a significant effect on his occupation as he had difficulty communicating in employment situations.  It was also noted that the Veteran reported difficulty communicating in social situations.

As an initial matter, the Board notes that the Veteran's May 2006 private audiometry is presented in a format which it is neither competent nor authorized to interpret.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for an interpretation of the findings (i.e., the puretone threshold results) reported in the May 2006 private audiometry report is not necessary.  Under governing regulation, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  As the private audiometry report specifically states that speech discrimination testing was not completed, it is clear the May 2006 audiometry was not conducted in the manner required by regulation and its testing results are not appropriate for rating the Veteran's hearing loss disability.  Notably, the May 2006 audiologist's diagnosis of moderately severe hearing loss in both ears is consistent with the findings on the Veteran's VA audiological evaluations.  

The only audiometry of record suitable for rating purposes is that on October 2006, March 2009, and June 2010 VA audiological evaluations.  On October 2006 VA audiological evaluation, average puretone thresholds were 34 decibels, right ear, and 45 decibels, left ear.  Speech discrimination was 94 percent in each ear.  On March 2009 VA audiological evaluation, conducted for treatment purposes, average puretone thresholds were 44 decibels, right ear, and 46 decibels, left ear.  Speech discrimination was 92 percent in each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.  

On June 2010 VA audiological evaluation, average puretone thresholds were 45 decibels, right ear, and 49 decibels, left ear.  Speech discrimination was 92 percent for the right ear and 90 percent for the left.  Under Table VI, such hearing acuity constitutes Level I hearing in the right ear and Level II hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under Code 6100.  None of the October 2006, March 2009, or June 2010 audiometry showed an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

In various statements and at the December 2009 videoconference hearing, the Veteran has stated that his hearing "is impaired across the normal voice frequency range and severely impaired at higher frequencies within the voice range."  Therefore, he argues he is entitled to compensation (i.e., a 20 percent rating) based upon the severe hearing loss shown at frequencies above 3000 Hertz.  However, as was explained to the Veteran at the December 2009 videoconference hearing, percentage evaluations for hearing impairment are based on puretone threshold averages.  Puretone threshold averages are, in turn, calculated based on the "sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four."  38 C.F.R. § 4.85(d).  By regulation, compensation for hearing impairment may not be calculated based solely on the puretone thresholds for frequencies at 3000 Hertz and above.

The Board notes that in support of his claim the Veteran has also submitted copies of several prior Board decisions.  38 C.F.R. § 20.1303 instructs that previously issued Board decisions are not precedent; however, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  The submitted Board decisions granted service connection for bilateral hearing loss and tinnitus; the Veteran has already established service-connection for such disabilities.  Therefore, the prior Board decisions he has submitted have no material bearing on this claim.  Likewise, the Board notes that the Veteran has submitted many personal statements as well as statements from family members to the effect that his hearing loss disability was incurred in service, and has persisted since.  He also frequently makes references to his service treatment records, which show that he had a hearing loss disability at the time of his separation from service.  However, as his bilateral hearing loss is service-connected, the matter of whether it is related to his service is not in dispute, and is moot.  The issue at hand is whether the current severity of his hearing loss warrants a compensable rating.  As was explained above, the competent (medical) evidence of record does not show that a compensable rating is warranted.

Regarding the Veteran's assertions, and the assertions from his family members, that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges he and his family members are competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as laypersons, they are not competent to establish the level of the Veteran's hearing disability by their own opinions.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted in the June 2010 VA audiological evaluation and self-reported by the Veteran, i.e., having difficulty communicating in employment and social situations, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  [Notably, the record reflects that the Veteran is retired and he has not alleged (nor does the record suggest) that his retirement was due to his bilateral hearing loss disability.]  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable disability rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


